Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 2-7, 9 and 10, in view of the limitation within claim 1 requiring at least one of R1 to R5 to have a number average molecular weight of 300 or more, it is unclear how to interpret this limitation with respect to the compounds denoted by claims 2-7, 9, and 10, wherein compounds are specified that either do not contain all of these variables or wherein one of these variables is further modified, such that it is unclear ow to interpret how the limitations within claim 1 is to apply.  For example, the compounds of claims 2, 3, 6, and formula (7) of claim 10 do not contain R5 and R3 of claim 7 is further modified; therefore, it is unclear how the required molecular weight limitation is to be applied to these claims.  (Though formula (7) of claim 10 remains non-elected, it is noted that this formula fails to fall within the scope of formula (1) of claim 1.)
	Secondly, with respect to claim 10, it continues to be unclear what is meant by the language, “in a molecular thereof”.  Applicants have not addressed the indefiniteness of this language.
3.	Claims 1 and 11 are allowed.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765